                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Michael Easton,                  )               Case No. 1:19-cv-01024-DCC
                                 )
                    Plaintiff,   )
                                 )
v.                               )                           ORDER
                                 )
Lt. Kristi Leoperd,              )
                                 )
                    Defendant.   )
________________________________ )

       This matter is before the Court upon Plaintiff’s Amended Complaint alleging

violations of his civil rights pursuant to 42 U.S.C. § 1983. ECF No. 8. In accordance with

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to

United States Magistrate Judge Shiva V. Hodges for pre-trial proceedings and a Report

and Recommendation (“Report”). On May 8, 2019, the Magistrate Judge issued a Report

recommending that the Amended Complaint be dismissed without prejudice and without

service of process. ECF No. 13. The Magistrate Judge advised Plaintiff of the procedures

and requirements for filing objections to the Report and the serious consequences if he

failed to do so. Plaintiff has filed no objections, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or
modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge. Accordingly, the Amended Complaint is DISMISSED without

prejudice and without service of process.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
June 18, 2019
Spartanburg, South Carolina


                                NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.
